Citation Nr: 1018303	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  06-04 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.   Entitlement to service connection for a left knee 
disability. 

2.  Entitlement to an increased rating in excess of 10 
percent for a right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and V.C. 



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to 
February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In pertinent part of the  
November 2004 decision, the RO denied service connection for 
left knee arthritis and continued a 10 percent evaluation for 
postoperative residuals of arthrotomy, right knee.

In February 2009, the Board reopened the Veteran's previously 
denied claim for service connection for left knee arthritis.  
The Board also remanded the reopened claim of service 
connection for left knee arthritis and the issue of an 
increased rating for postoperative residuals of arthrotomy, 
right knee to the RO for further development. 

The Veteran testified before a Decision Review Officer (DRO) 
in February 2006. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In February 2009, the Board remanded the reopened claim of 
service connection for left knee arthritis and the issue of 
an increased rating for postoperative residuals of 
arthrotomy, right knee to the RO for further development.  
One purpose for the remand was to schedule an examination.  
The Veteran was scheduled for VA examinations on December 23, 
2009, at the Pittsburgh VA Medical Center (VAMC).  The 
Veteran failed to report to the examination and the claims 
file was then sent back to the Board for adjudication of the 
issues.  

The Board finds that the Veteran had good cause for failure 
to report to scheduled examination 38 C.F.R. § 3.65.  A 
January 26, 2010, notation indicated that the Veteran failed 
to report due to an ice storm and that she then attempted to 
reschedule the VA examination.  Additionally, the Board notes 
that besides the VA examinations the rest of the February 
2009 Board remand was complied with.  

As it is plausible to believe that the Veteran failed to 
report for the scheduled examination due weather-related 
problems, and a new examination would provide evidence 
important to bringing these matters to their proper 
resolution, and the appellant is willing to attend a new 
examination, one should be arranged.  The Veteran should once 
again be scheduled for a VA examination to determine the 
nature and etiology of her left knee disability and the 
nature and current severity of her right knee disability.  

The Board notes that the medical evidence of record presents 
some conflict as to whether the Veteran's left knee 
disability is caused by or aggravated by her right knee 
disability.  Examiners in July 2004 and December 1996 both 
opined that her left knee disability is not related to her 
right knee disability.  A March 2006 examiner, however, felt 
"strongly" that the Veteran's left knee disability was 
related to her right knee disability.  A VA examination will 
be helpful to determine the nature and etiology of the 
Veteran's left knee disorder, to include whether it was due 
to or aggravated by the Veteran's service-connected right 
knee disability, and whether the 1996 fall in which the 
Veteran injured her left knee was caused by her right knee 
disability.

A new VA examination would also be helpful in providing a 
current snapshot of the disabilities in question since the 
last examination of record is from March 2006, more than four 
years ago.  When a veteran claims that his condition is worse 
than when originally rated, and when the available evidence 
is too old for an evaluation of the claimant's current 
condition, VA's duty to assist includes providing him with a 
new examination.  Olson v. Principi, 3 Vet. App. 480, 482 
(1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

In addition, it is noteworthy that none of the VA 
examinations of record have determined whether the Veteran 
experiences lateral instability or subluxation of her right 
knee.  It is clear that the Veteran has limited flexion and 
extension of her right knee, but the current status of that 
limitation is not available in the record.  The examiner 
should ascertain the current condition of the Veteran's right 
knee disability, specifically addressing whether the Veteran 
experiences instability or subluxation, and the current 
limitations on the Veteran's flexion and extension. 

The Veteran is hereby advised that failure to report to 
scheduled examination may result in denial of a claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the Veteran 
and death of an immediate family member.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with a 
VA knee examination. The goals of the 
knee examination are as follows: (A) 
identify the nature and severity of any 
right knee disorder; and (B) identify the 
nature and likely etiology of any left 
knee disorder.  The claims file, as well 
as the Veteran's medical chart, must be 
reviewed in conjunction with the 
examination.

(A) Right knee.  The examiner should 
examine the Veteran and identify the 
nature and severity of all disability 
involving the right knee.  In so doing, 
all pertinent measurements should be 
undertaken to document any current 
limitations in flexion or extension, and 
all necessary tests should be performed 
to specifically address whether the 
Veteran experiences right knee 
instability, subluxation, or locking.  A 
full and complete rationale for all 
opinions expressed is required.

(B) Left knee.  The examiner should 
examine the Veteran and render an opinion 
as to whether there exists any current 
left knee disability (including 
arthritis).  For any disability 
diagnosed, the examiner should provide a 
medical opinion as to whether it is at 
least as likely as not that any such left 
knee disability is: (i) due to service; 
(ii) due to or aggravated by a service- 
connected right knee disability; or (iii) 
due to or aggravated by a fall (such as 
the one that reportedly took place in 
1996) caused by a service-connected 
disability.  If aggravation is found, the 
examiner should comment as to the degree 
to which the condition was aggravated by 
service or the service-connected 
disability.  A full and complete 
rationale for all opinions expressed is 
required.

2.  The RO should review the claims file 
to ensure that all the foregoing 
requested development is completed, and, 
thereafter, arrange for any additional 
development indicated.  The RO should 
then readjudicate the  remaining claims 
on appeal.  If any benefit sought remains 
denied, the RO should issue an 
appropriate SSOC (Supplemental Statement 
of the Case) and provide the Veteran and 
his representative the requisite time 
period to respond.  The case should then 
be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop her 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. 38 C.F.R. § 3.655.

	(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

